PETERS, J.
The judgment against the firm in its firm name alone bound only the “joint property of all the associates.” — Eev. Code, § 2538. Yet there can be no doubt that each partner is individually liable for the debts of the firm.—Waldron, Isley & Co. v. Simmons, 28 Ala. 620; Collyer on Part. (Perkins’ ed.) p. 348, et seq.; Thomas v. Hearn et al., 2 Porter. The mere reductiqn of a claim against a partnership sued in their firm name is not a payment or satisfaction of the claim. It is simply merged in the judgment, and this judgment becomes the foundation of a new suit. It is perfectly certain that a judgment is a proper cause of action in an independent suit. — 3 Bouv. Law Dic. “ Merger,” p. 175; 2 Black. Com. p. 465, (marg.); 1 Chit. Pl. pp. 111, 112, (marg.) It may be objected, that the first judgment against the firm of Herrin, Marquis & Co. is joint, and not several. This was so at common law, but it is changed by our statute. This makes “judgments” “joint' *540and several.” — Revised Code, § 2539. Then this objection, had it been properly interposed in the court below, is of no avail.
Let the judgment be affirmed, with costs.